 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 1 of 19
                                                                          1


1                  IN THE UNITED STATES DISTRICT COURT

2                   FOR THE SOUTHERN DISTRICT OF TEXAS

3                              MCALLEN DIVISION

4    UNITED STATES OF AMERICA           §     CASE NO. 7:19-CR-522-4
                                        §     MCALLEN, TEXAS
5    VERSUS                             §     WEDNESDAY,
                                        §     FEBRUARY 5, 2020
6    DANIEL J. GARCIA                   §     3:01 P.M. TO 3:19 P.M.

7
                                MOTION HEARING
8
                   BEFORE THE HONORABLE MICAELA ALVAREZ
9                      UNITED STATES DISTRICT JUDGE

10

11

12        APPEARANCES:                        SEE NEXT PAGE

13        ELECTRONIC RECORDING OFFICER: XAVIER AVALOS

14

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 ELDRIDGE ROAD, #144
22                       SUGAR LAND, TEXAS 77478
                            Tel: 281-277-5325
23                     www.judicialtranscribers.com

24
          Proceedings recorded by electronic sound recording;
25           transcript produced by transcription service.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 2 of 19
                                                                          2


1                                APPEARANCES:

2

3    FOR THE PLAINTIFF:                 US ATTORNEY'S OFFICE
                                        Robert Lopez, Esq.
4                                       1701 W. Bus. Hwy. 83, Ste. 600
                                        McAllen, TX 78501
5                                       956-618-8010

6                                       US DEPARTMENT OF JUSTICE
                                        PUBLIC INTEGRITY SECTION
7                                       Peter M. Nothstein, Esq.
                                        1400 New York Avenue, NW
8                                       12th Floor
                                        Washington, DC 20005
9                                       202-510-1549

10

11   FOR THE DEFENDANT:                 LOONEY & CONRAD, PC
                                        Clay S. Conrad, Esq.
12                                      11767 Katy Freeway, Ste. 740
                                        Houston, TX 77079
13                                      281-597-8818

14                                      G. ALLEN RAMIREZ, ATTORNEY
                                        AT LAW
15                                      Gocha Allen Ramirez, Esq.
                                        515 E. Second Street
16                                      Rio Grande City, TX 78582
                                        956-487-4585
17

18

19

20

21

22

23

24

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 3 of 19
                                                                          3


1       MCALLEN, TEXAS; WEDNESDAY, FEBRUARY 5, 2020; 3:01 P.M.

2               THE COURT:     Good afternoon.      You may be seated.

3               This is Case No. 19-522 as to Daniel Garcia.

4               MR. LOPEZ:     Good afternoon, Your Honor.       Bobby

5    Lopez and Peter Nothstein on behalf of the Government.

6               MR. NOTHSTEIN:     Good afternoon, Your Honor.

7               THE COURT:     I'm sorry.   The last name was what?

8               MR. NOTHSTEIN:     Nothstein, Your Honor.

9               THE COURT:     Okay.

10              MR. RAMIREZ:     G. Allen Ramirez and Clay Conrad for

11   Mr. Garcia, Your Honor.

12              THE COURT:     Okay.   Thank you.

13              And Mr. Garcia is present.

14              All right.     Mr. Garcia, you may step to Counsel's

15   Table with your counsel.

16              And I guess I really want to really hear from

17   counsel as to their thoughts.       And I've gone through the

18   material the Government presented.        Of course, there's a

19   motion regarding the potential conflict here, so I've gone

20   through what the Government has presented here.

21              I've considered the response filed on behalf of

22   Mr. Garcia.   One of the matters brought up in the response

23   is that should the Court feel that conflict counsel is

24   necessary, the suggestion as to the same attorney appointed

25   to represent Mr. Villareal as to the potential conflict in




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 4 of 19
                                                                          4


1    Houston, I will tell you that that idea I will not accept.

2    So --

3               MR. CONRAD:    Judge, Judge, can I --

4               THE COURT:    So just let me finish here.        Okay?

5               MR. CONRAD:    Okay.

6               THE COURT:    All right.    Because to the extent that

7    we are looking at a potential conflict -- and again,

8    conflict counsel is very distinct from counsel representing

9    an individual on a criminal case, and I understand that, but

10   I would want to -- if the Court decides to proceed that

11   route, I would want something who would look at this

12   separate and distinctly from any issue that may pertain to

13   Mr. Villareal here, and quite frankly I would think that if

14   there is a problem, that I would be compounding that problem

15   by appointing the same counsel to act as conflict counsel,

16   so it would take a lot to convince me otherwise, Mr. Conrad.

17              MR. CONRAD:    May I address that?

18              THE COURT:    You may.

19              MR. CONRAD:    The role of the conflict counsel in

20   Houston is not to represent Mr. Villareal.

21              THE COURT:    I understand that.

22              MR. CONRAD:    In fact, he hasn't spoken to

23   Mr. Villareal.

24              THE COURT:    I understand that.

25              MR. CONRAD:    And does not intend to.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 5 of 19
                                                                          5


1                The exact same facts are at issue.

2                THE COURT:    I understand.

3                MR. CONRAD:    His only role is to advise the Court,

4    and so I don't see where there is any overlap.

5                THE COURT:    But to advise the Court regarding

6    what?

7                MR. CONRAD:    Regarding whether or not there is a

8    conflict.

9                THE COURT:    Between --

10               MR. CONRAD:    And whether or not --

11               THE COURT:    Between whom?

12               MR. CONRAD:    Pardon me?     Between --

13               THE COURT:    A conflict between who?

14               MR. CONRAD:    Between my firm.

15               THE COURT:    And?

16               MR. CONRAD:    And Mr. Villareal.

17               THE COURT:    Because?

18               MR. CONRAD:    Because we represent Mr. Garcia.

19               THE COURT:    Precisely.

20               MR. CONRAD:    It's the same issue and it's the same

21   facts.

22               THE COURT:    Precisely, that is why I do not want

23   the same attorney in this matter.        That's why I want to look

24   at it with distinct interest in mind, and to the extent that

25   the Court in Houston had decided to have that individual




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 6 of 19
                                                                          6


1    strictly advise the Court, this Court does not believe that

2    that changes the dynamics because he has to look at that

3    from the perspective of Defendant Villareal in that case.

4               The Court has no conflict, so it's not a matter of

5    advice to the Court about what is best for the Court.            It is

6    advice to the Court, if that's the role, about what is best

7    for Mr. Villareal and whether, you know, there is a conflict

8    or potential conflict there.

9               So even though that attorney may not speak to

10   Mr. Villareal, his responsibility -- at least the way this

11   Court sees it -- is to protect the interest of

12   Mr. Villareal.

13              So why would I appoint an attorney whose task is

14   to protect the interest of Mr. Villareal to represent

15   Mr. Garcia in this case because the alleged conflict here

16   arises from that triangle.

17              MR. CONRAD:    May I just see it slightly

18   differently.

19              THE COURT:    Yeah.

20              MR. CONRAD:    I see the Court's -- or lead counsel,

21   counsel's role as just protecting the integrity of the

22   Court.   And therefore --

23              THE COURT:    Oh, Mr. Conrad, I think you've been

24   practicing long enough to know that a conflict is never

25   about the integrity of the Court -- unless somebody is




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 7 of 19
                                                                           7


1    alleging that the Court has some sort of personal interest

2    in a matter, but otherwise, it is always about protecting

3    the interest of the Defendant in the case.

4               All right.    So okay, so that's one part of it.          So

5    that part I'm moving aside.

6               The other part, I'm sort of coming at this

7    backwards instead of straight up.        The other part of this

8    is, of course -- and Mr. Garcia, you are present with us

9    obviously here this afternoon -- that the reason that the

10   Court -- and I've done it in the past and I'll do it as I

11   see necessary, but obviously the reason that the Court

12   appoints counsel as conflict counsel in a case is because

13   generally speaking, even well educated Defendants who are

14   not lawyers, do not necessarily -- and even sometimes even

15   those of us who are lawyers don't always understand the

16   intricacies of a potential conflict.

17              And so one of the reasons, at least from this

18   Court's perspective, is for the appointment of counsel is to

19   ensure that that Defendant is receiving a good, sound legal

20   analysis, not advice because it is not necessarily up to

21   that attorney to give advice to the Defendant, but whether

22   they should or should not request other counsel or should

23   fire their current counsel, but to give them a good analysis

24   of the legal issues that may be implicated.

25              Mr. Garcia, of course, you are an attorney in this




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 8 of 19
                                                                          8


1    case and you have, you know, I don't know what volume of

2    your work is, but you have certainly been an attorney in

3    criminal matters for quite some at least, based on the

4    Court's, you know, observation of you in this courtroom.

5               So I don't know that conflict counsel for

6    Mr. Garcia would really do anything that Mr. Garcia himself

7    is not capable of doing.      Always, as I said, in a case where

8    I have a Defendant who is not an attorney, I think it's

9    important for him to receive some analysis separate and

10   aside from the attorney representing him.         So I'm not

11   necessarily sure that I'm inclined to appoint conflict

12   counsel for Mr. Garcia, in light of, you know, his standing

13   as an attorney in this Court.

14              If either side thinks that if I feel necessary to

15   proceed further on this matter, that that is necessary, I

16   will certainly hear from either side on that issue, and so

17   I'll start with you, Mr. Lopez.

18              MR. LOPEZ:    Your Honor, the only reason that at

19   least me personally in reviewing this case was one of the

20   reasons that I considered it is because this is a rather

21   unique situation because layered within the conflict is

22   Mr. Garcia's representation -- albeit for a limited period

23   of time -- of Mr. Villareal and then also the factual issues

24   surrounding certain activities that Mr. Garcia was alleged

25   to be involved in with Mr. Villareal.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 9 of 19
                                                                          9


1                 And so we, in essence, have a little bit of a

2    conflict within a conflict, and so I know that's a little

3    bit nuance and that's the only reason that, at least, I saw

4    it as maybe an additional reason to have conflict counsel

5    appointed.

6                 THE COURT:    All right.   Okay.   Mr. Conrad, on your

7    part, if the Court believes that there is something to be

8    explored here, do you, on behalf of Mr. Garcia, think that

9    it is necessary to appoint conflict counsel for Mr. Garcia?

10                MR. CONRAD:    I don't believe there's conflict,

11   Your Honor.

12                THE COURT:    I know, but listen to my question.

13   That wasn't the question.      I like my questions answered.

14                MR. CONRAD:    Okay.

15                THE COURT:    The question was:    To the extent that

16   the Court believes it is necessary to explore this matter

17   further, do you believe it is necessary to appoint conflict

18   counsel?

19                MR. CONRAD:    If the Court chooses to examine it

20   further, then I think it is.

21                THE COURT:    Okay.

22                MR. CONRAD:    Doesn't the role of conflict counsel

23   do an independent investigation of facts and I believe that

24   that is the most appropriate route, if the Court believes it

25   is necessary to explore this further.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 10 of 19
                                                                          10


1               THE COURT:    Okay.   And Mr. Garcia, generally I

2    don't necessarily consider the position of the actual

3    Defendant because, as I said, generally they are not

4    attorneys, but in this case you are an attorney, and so I

5    guess, Mr. Garcia, if there's anything you wish to say --

6    not on the question of whether there's a conflict at this

7    point in time, I'm not there yet.       But on the issue of if I

8    think it is necessary to explore the issue further, on your

9    part do you feel like having a separate, distinct attorney

10   sort of give you an analysis here?       Do you feel that that

11   would be beneficial?

12              And again, if you don't want to say anything on

13   the issue ad leave it to your lawyers, I'm fine with that,

14   as well.

15              But if you want to say anything on the issue, I

16   will also hear from you.

17              DEFENDANT GARCIA:     Well, Your Honor, I don't know

18   that it would be beneficial, but I don't have any issues

19   with the Court -- or rather, if the Government feels that's

20   the way to go about handling this situation, I don't have

21   any issues with it (indiscernible).

22              THE COURT:    All right.    So I'll keep that mind.

23              So then we come to the real crux of this and that

24   is I have received and reviewed the Government's filing.             It

25   is under seal.    One part of that, you know, I feel that is




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 11 of 19
                                                                          11


1    something that I can address factually because it comes from

2    your firm, Mr. Conrad, and that is the representation by you

3    that Mr. Garcia is, in fact, friends with Mr. Villareal and

4    that at least in that case was going to be serving, I guess,

5    as a witness in the case.      And that's not anything that

6    should be a surprise to either side because obviously it

7    came from them.

8              So that's one of the considerations that I have

9    before me here that goes -- and it's in and of itself, I

10   will tell you, unless I'm looking at this completely in

11   isolation, I would -- well, actually if I was looking at

12   this completely in isolation -- that is the fact that he is

13   a friend and may be a witness in that case as to character

14   -- although this doesn't necessarily say that.          But that, in

15   and of itself, I do not believe would be a basis for a

16   disqualification on your part.

17             So that -- but it is part of the overall picture

18   that is being painted for me here.        And your letter itself

19   doesn't say one way or the other whether this is a character

20   witness or a witness to anything else involving that case.

21             I can't tell from this letter what your thought

22   was, and I'm -- if you want to clarify that for me right

23   now, I'll consider it.     I'm not necessarily asking you to at

24   this point in time, and you may decide you don't ever want

25   to clarify that because that may go into your




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 12 of 19
                                                                           12


1    attorney/client relationship with Mr. Villareal.

2               But I am letting you know that that is something

3    that the Court is considering in light of everything else

4    that is being presented to the Court, okay?

5               MR. CONRAD:    I can say that Mr. Garcia was there,

6    not just as a character witness, but also to testify as to

7    how Mr. Villareal lives his life in the community, which

8    goes slightly beyond character witness.

9               THE COURT:    Okay.

10              MR. CONRAD:    In that he does not live the life of

11   a drug dealer.

12              But it does not go into the facts of the case in

13   any way because that is not something Mr. Garcia has

14   personal knowledge of.

15              THE COURT:    Okay.   All right.    So then the other

16   question I have in this regard, the Government has provided

17   me with other material.     It is under seal right now.        I am

18   considering -- again, I haven't decided yet, but I will tell

19   you, Mr. Conrad, that I do believe that this matter does

20   warrant further inquiry based on what I have reviewed.

21              So the Court will be proceeding forward to an

22   analysis of whether or not there is a conflict here that

23   warrants your disqualification.       So I will be exploring it

24   further.

25              In that regard from the Government's perspective,




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 13 of 19
                                                                          13


1    if I do appoint -- I may decide that based on what's

2    presented before me, that I can make that decision myself

3    without appointing counsel.      But if I do decide to appoint

4    conflict counsel, what is the Government's position

5    regarding the disclosure of this material for limited

6    purposes of counsel being aware of those additional facts.

7                 And part of the Court's, I guess, determination in

8    that regard was that if I do appoint conflict counsel, and

9    if I do disclose this to conflict counsel, then how do we

10   deal with that, as far as that being communicated to

11   Mr. Garcia?    And of course, then Mr. Garcia has every right

12   to communicate with his lawyers.

13                So what is the Government's position?

14                MR. LOPEZ:   Your Honor, I think that that would be

15   very difficult.    I don't know if Mr. Nothstein has a

16   different position on that, but.

17                THE COURT:   Hopefully you have the same position.

18                MR. LOPEZ:   But in regards to that, you know,

19   those statements were made under the protection of a proffer

20   agreement.    Uniquely one of the things that I was going to

21   bring up is the Public Defenders have actually been assigned

22   to serve as conflict counsel for another individual,

23   Mr. Wadhwani (phonetic), in light of an attorney, Michael

24   Wynn's (phonetic), previous representation of Mr. Garcia,

25   actually in this matter.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 14 of 19
                                                                          14


1              So one of the things that the Government was going

2    to bring to the Court's attention, should the Court consider

3    appointing somebody in the Public Defender's Office, we

4    would likely run into the same problem that the Court was

5    alluding to with representing -- appointing the same person

6    to represent Mr. Garcia as Mr. Villareal.         So that's one

7    thing.

8              THE COURT:     Wait, wait.    So the Public Defender's

9    Office has been appointed to represent?

10             MR. LOPEZ:     To serve as conflict counsel for

11   Mr. Chanele Wadhwani (phonetic), Your Honor.            It's in

12   relation to a Motel 6 bribery scheme that's pending before

13   Judge Hinojosa.

14             THE COURT:     Okay.

15             MR. LOPEZ:     That is as a result of Mr. Wynn, who

16   is currently representing Mr. Wadhwani's prior

17   representation of Mr. Garcia.

18             THE COURT:     Okay.

19             MR. LOPEZ:     So that was one thing that the

20   Government did want to bring to the Court's attention.

21             THE COURT:     Okay.

22             MR. LOPEZ:     In light of the fact that those are

23   proper protected statements and statements that may have

24   been made to the attorney and protected by the

25   attorney/client privilege even beyond what was stated within




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 15 of 19
                                                                          15


1    the proffer, that would be some of the Government's concern.

2               In addition, there was one of these interviews

3    that took place with regards to filter teams that would pose

4    an additional concern.

5               THE COURT:     Okay.   All right.     I'll keep that all

6    in mind.

7               Okay.    From the Government's perspective, is there

8    anything else than the two issues?

9               And I take it from your reference to the Public

10   Defender's Office that the Government would feel that that

11   would present the same issue you stated that you don't think

12   the Public Defender's Office should be appoint if the Court

13   decides to?

14              MR. LOPEZ:     That would be correct, Your Honor.

15              THE COURT:     Okay.   All right.     And then regarding

16   the manner in which these statements were obtained, anything

17   else from the Government's perspective that you think should

18   go into the Court's consideration of this matter, other than

19   what's before me already?

20              MR. LOPEZ:     Nothing further from the Government,

21   Your Honor.

22              THE COURT:     All right.    On Mr. Garcia's part,

23   Mr. Conrad, is there anything else that you think ought to

24   go into consideration?

25              MR. CONRAD:     I'm not understanding how the Public




                        JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 16 of 19
                                                                           16


1    Defender's Office would be conflicted out, but whoever the

2    Court chooses to appoint is fine with me.

3              THE COURT:     Well, okay.    All right.      And I mean,

4    to the extent that you want a little bit more understanding,

5    basically, Mr. Lopez -- because it is one office, even

6    though they have multiple Assistant Federal Public

7    Defenders, it's the one office; and so that if I were to

8    appoint the Public Defender's Office that would be no

9    different than if I had chosen to go with your recommended

10   appointment, and I've already said I'm not going to do that.

11             So basically that's what they're saying.

12             MR. CONRAD:     I'm not aware of Mr. Wadhwani having

13   a parallel with this case, if --

14             THE COURT:     No, no, the stip case.         It's the stip

15   case, but there's a similar issue as far as the attorney

16   representing Mr. Wadhwani in that case having previously

17   represented Mr. Garcia, so that's it.

18             MR. CONRAD:     Well, I don't know that similar

19   issues or problems along the same facts and the same

20   individuals are not involved, and I'm not seeing where that

21   is.

22             THE COURT:     Okay.   Well, I think you're sort of

23   missing the point, but that's all right.         Okay, so.

24             Okay.    So I am going to, you know, make a decision

25   relatively quickly in light of the fact obviously this case




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 17 of 19
                                                                          17


1    has been moving along for some time.        I'm going to give you

2    right now the chance that if you think there is anything

3    else I need to consider before I decide to move forward?             So

4    basically at this point in time my consideration is, one, I

5    decide it myself.

6               And if I decide, obviously my decision can go a

7    lot of different ways.     If I decide there's no conflict,

8    obviously we move forward as we are.

9               If I decide that there is an actual conflict or a

10   serious potential for an actual conflict, then it would

11   result in disqualification.

12              If I decide that there is a potential, but it

13   doesn't look like it's a serious potential, then I would

14   bring Mr. Garcia back before the Court to sort of lay out

15   what I see as a potential and give him the choice of going

16   forward with you, Mr. Conrad, or choosing to find other

17   counsel.

18              So those are basically, as I see it right now, the

19   three ways that this can go.      I will let you know as quickly

20   as I can, you know, if I am deciding myself or looking at,

21   you know, conflict counsel.

22              Obviously if I look to conflict counsel, then that

23   possibly would take a little bit of time before we look at

24   which of those directions the case is going.

25              MR. CONRAD:    Fair enough.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 18 of 19
                                                                          18


1              Two question:     Is there a conflict?       And can it be

2    waived?

3              My feeling is there is no conflict.          If there's an

4    appearance of conflict, it would be waived.

5              That's our position.

6              THE COURT:     Okay.    I understand your position.

7              All right.     Okay.    Anything else at this time?

8              MR. LOPEZ:     Nothing further from the Government,

9    Your Honor.

10             THE COURT:     All right.    Thank you, then.     You may

11   be excused.

12             Thank you.

13             MR. CONRAD:     Thank you.

14             Oh, before we end, how does this effect future

15   studies on this case?

16             THE COURT:     At the moment, it doesn't affect

17   anything until I tell you which direction we're going and

18   then we see whether it affects anything.

19             MR. CONRAD:     Okay.   Thank you, Judge.

20             THE COURT:     All right.    Thank you.

21             COURTROOM DEPUTY:       All rise.

22       (Proceedings adjourned at 3:19 p.m.)

23

24

25                                * * * * *




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 153 Filed on 02/14/20 in TXSD Page 19 of 19
                                                                          19


1                  I certify that the foregoing is a correct

2    transcript to the best of my ability produced from the

3    electronic sound recording of the proceedings in the above-

4    entitled matter.

5    /S/ MARY D. HENRY
6    CERTIFIED BY THE AMERICAN ASSOCIATION OF

7    ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

8    JUDICIAL TRANSCRIBERS OF TEXAS, LLC

9    JTT TRANSCRIPT #61705

10   DATE FILED:    FEBRUARY 13, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
